IN THE SUPREME COURT OF PENNSYLVANIA

OFFICE OF DISCIPLINARY COUNSEL, :               No. 2508 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 41 DB 2018
                                :
           v.                   :               Attorney Registration No. 46466
                                :
GREGORY M. PALUMBO,             :               (Delaware County)
                                :
                Respondent      :


                                         ORDER


PER CURIAM
       AND NOW, this 9th day of August, 2018, upon consideration of the

Recommendation of the Disciplinary Board, Gregory M. Palumbo is placed on

temporary suspension until further action by this Court. See Pa.R.D.E. 208(f)(5). He

shall comply with the provisions of Pa.R.D.E. 217.

       Respondent’s rights to petition for dissolution or amendment of this Order and to

request accelerated disposition of charges underlying this order are specifically

preserved. See Pa.R.D.E. 208(f)(4) and (f)(6).

       The Order constitutes an imposition of public discipline with the meaning of

Pa.R.D.E. 402, pertaining to confidentiality.